Citation Nr: 1602964	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  04-43 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right knee strain with degenerative joint disease prior to September 10, 2014, and entitlement to an initial rating in excess of 30 percent for status post right total knee replacement since November 1, 2015

2.  Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain with multilevel degenerative disc disease prior to May 11, 2015, and in excess of 20 percent disabling thereafter.

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 15, 2006.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 10, 2014, the weight of the evidence is against a finding that the Veteran's degenerative joint disease caused instability in his right knee.
 
2.  Prior to September 10, 2014, even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his right knee from 0 degrees (on one occasion) to more than 60 degrees.
 
3.  Prior to September 10, 2014, the Veteran was not shown to experience locking or effusion in his right knee; and semilunar cartilage has not been removed from the right knee.
 
 4.  Ankylosis was not shown in the Veteran's right knee.

5.  Since November 1, 2015, the Veteran's right knee, status post total knee replacement, has been manifested by intermediate degrees of residual weakness, pain or limitation of motion.

6.  Prior to March 6, 2006, forward flexion in the Veteran's service-connected lumbosacral strain was not shown to be functionally limited to 60 degrees, was not productive of more than slight limitation of motion or more than mild impairment with characteristic pain on motion; and was not shown to cause incapacitating episodes of intervertebral disc syndrome.   
 
7.  Since March 6, 2006, the Veteran's service-connected lumbosacral strain has been manifested by forward flexion functionally limited to 60 degrees, which is considered to be moderate limitation of motion, but episodes of intervertebral disc syndrome have not been shown.   

8.  Ankylosis has not been shown in the Veteran's back.

9.  The Veteran's currently diagnosed right ear hearing loss is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2014, criteria for a rating in excess of 10 percent for right knee degenerative joint disease were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2015).

2.  Since November 1, 2015, the criteria for a disability rating in excess of 30 percent for residuals, right knee pain status post right total knee arthroplasty have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2015).

3.  The criteria for a 20 percent rating for chronic lumbosacral strain with multilevel degenerative disc disease were met as of March 6, 2006, but not earlier.  38 U.S.C.A. § 1155 (West 2002, 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015). 

4.  The criteria for the assignment of a disability rating in excess of 20 percent for chronic lumbosacral strain with multilevel degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002, 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015).

5.  Criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's representative indicated that he should be afforded another VA examination to seek a clarification of the Veteran's chronic residuals of the right knee, the Veteran has not asserted a worsening of his symptoms since the last VA examination in May 2015.  As such, the examinations of record are considered adequate for rating the Veteran's right knee and lumbar spine disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Knee

For historical purposes, the Veteran submitted a claim for entitlement to service connection for a right knee disability in October 2002.  In a July 2003 rating decision, the Veteran was granted service connection for chronic right knee strain with degenerative joint disease and assigned a 10 percent rating effective October 29, 2002.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a June 2015 rating decision, a temporary 100 percent convalescent rating was assigned for right total knee replacement (previously rated as chronic right knee strain with degenerative joint disease) effective September 10, 2014.  Consistent with VA regulations, a 30 percent rating was thereafter assigned effective November 1, 2015.  

At a May 2003 VA examination, the Veteran reported sharp to dull pain most of the time.  His right knee pain was aggravated with walking more than one mile, and kneeling and it radiated to his upper thighs.  He also reported swelling, locking, and giving out.  He was unable to walk more than one mile, sit more 45 minutes, kneel, or climb stairs up and down without pain.  His right knee problems affected his job as a plumber.  Physical examination of the knee revealed that the tibial tuberosity, medial and lateral condyles of the tibia, and medial and lateral epicondyles of the femur and the patella were all in anatomical alignment without deformity.  Palpation revealed no effusion and no bulges.  The ligaments of the knee were all intact without laxity.  Range of motion of the right knee revealed 0 degrees of extension and 90 degrees of flexion with pain to the right knee.  The examiner diagnosed chronic right knee strain with degenerative joint disease per x-rays.  

At an August 2004 VA examination, the Veteran reported that he did not walk more than one mile secondary to knee pain.  He endorsed increased knee pain with sitting and climbing stairs.  He took Motrin on a daily basis and Vicodin two times a week for flare-ups of knee pain.  It was noted that the Veteran missed on average three days per month on account of pain (although not specifically for his right knee).  The Veteran reported aching pain in the right knee which radiated to the upper thigh.  He denied swelling, locking, and giving out of the right knee.  He did not wear a knee brace.  He had not had surgery.  X-rays of the right knee in 2003 showed moderate degenerative joint disease on the medial aspect of the right knee.  Physical examination of the knee revealed no effusion or swelling.  The knee was nontender to palpation.  Flexion of the right knee was to 125 degrees without complaints of pain and extension to 0 degrees without pain. McMurray's test was positive in both knees.  Drawer test and Lachman's test were negative bilaterally.  There was no laxity to valgus or varus stress of the knee.  The examiner diagnosed degenerative joint disease of the right knee.  Joint function was limited primarily by pain and secondarily by weakness and lack of endurance following repetitive use.  The examiner stated that the Deluca factor was equal to 25 percent, but did not clarify what this meant.
 
In a statement received in December 2004, the Veteran asserted that his knees give way at times, and he asserted that he could not stand for more than 25-30 minutes without experiencing increased pain.  He suggested that he had retired because of his right knee and back in November 2004.

At a March 2006 VA examination, the Veteran reported moderate-to-severe pain in his right knee along with weakness, stiffness, swelling, heat, redness, instability, locking, fatigue, and lack of endurance.  Precipitating factors included any outdoor activities that require the use of the knees, such as walking, bending, kneeling, crawling, climbing up and down stairs or ladders, and sitting or standing longer than 15-20 minutes.  The Veteran states he has difficulty moving from the sitting to standing position if he has been sitting for a long time.  Alleviating factors include resting, ice, heating pad, and the use of medication, including Vicodin, Tylenol, Ibuprofen, and Excedrin.  The Veteran stated he also experienced flare-ups other than his routine pain at least once a day and each episode lasted for two to six hours.  The Veteran stated that during those episodes, he could not do any daily activities.  He denied any surgical intervention to his right knee.  As to the effect on his current employment, the Veteran was noted to have been medically disabled since November 2004.  His previous job as a plumber had required a lot of bending, stooping, kneeling, squatting, and climbing up and down ladders and the Veteran could not perform those tasks.  As to the effect on his daily activities, the Veteran stated that he had limitation in outdoor and indoor activities, including standing, sitting, kneeling, bending, walking, or climbing.  Physical examination revealed that the Veteran ambulated with a mildly antalgic gait with limping due to right knee pain, but he did not use any assistive devices for walking.  The Veteran indicated that he used a cane and crutches at home when he had to walk long distances.  The tibial tuberosity, medial and lateral condyles of the tibia, and medial and lateral epicondyles of the femur and patella were all in anatomical alignment.  Palpation revealed no apparent effusions or bulges.  Anterior cruciate ligament, posterior cruciate ligament, and lateral collateral ligaments were intact without laxity.  Range of motion of the right knee revealed 0 degrees of extension and 130 degrees of flexion.  The Veteran lost 20 degrees in the right knee after repetitive movements, primarily due to pain and to a lesser extent to weakness, fatigability, and lack of endurance.  The Veteran stated that the pain radiated to his upper thigh at times when he experienced flare ups of the right knee.  The examiner assessed the Veteran with moderate degenerative joint disease of the medial joint compartment of the right knee.

Treatment reports from the Social Security Administration reflect that the Veteran was awarded disability benefits effective May 2005.  Private treatment reports associated with the grant of benefits from M. Endicott, M.D., dated in December 2005 reflect that the Veteran was diagnosed with right knee degenerative arthritis.  X-rays of the right knee revealed severe degenerative arthritis with bone on bone type narrowing of the medial compartment.  The Veteran was noted to have retired as a plumber in November 2004.  Physical examination of the Veteran's right knee revealed no effusion.  The right knee had flexion to 110 degrees.  There was patellofemoral crepitus and retropatellar facet tenderness.  Cruciate and collateral ligaments were intact, negative Lachman's, negative pivot shift, positive medial joint line tenderness, no lateral joint line tenderness, and no tenderness over the pes bursa or popliteal space.  Dr. Endicott indicated that the Veteran was substantially incapacitated for the performance of his usual duties as of June 2005.     

Treatment reports from Luke Air Force Base reflect reports of right knee pain in September 2006.  X-rays of the right knee reveal a diagnosis of degenerative changes in the medial and patellofemoral compartments of the right knee.  

Private treatment reports from J. Yu, M.D., reflect that the Veteran underwent a right knee arthroplasty in September 2014.  End-stage osteoarthritis was noted in the right knee and a right knee implant was placed.

At a May 2015 VA examination,  the Veteran reported flare-ups that impacted his ability to stand, walk, or sit for prolonged periods of time, climb ladders and stairs, kneel, run, or perform any physical activities that required bending the knees.  Range of motion testing revealed extension to 15 degrees and flexion to 50 degrees.  The examiner noted that there was pain during flexion and extension and with weight bearing.  The examiner noted that the Veteran's pain was moderate and there was no objective evidence of crepitus.  There was no change in range of motion on repetitive testing.  The examiner noted moderate pain and weakness with repeated use and moderate pain during flare-ups.  The examiner indicated that the flexion was limited to 45 degrees during a flare-up.  Extension was to 10 degrees during a flare-up.  There was no ankylosis of the right knee and no evidence of a history of recurrent subluxation or lateral instability.  The examiner reported that the Veteran's right knee was consistently swollen status post right total knee replacement.  No meniscal conditions were noted.  The Veteran ambulated with the regular use of a cane due to an unsteady gait.  The Veteran's right knee disability resulted in a limitation in performing bending, stooping, squatting, and crawling and performing strenuous exercises that included running, jumping and walking up and down stairs.  He was able to perform all activities of daily living with the exception of those noted.  

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.   Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.   See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40  and 4.45 therefore must be considered.

Initially, in the July 2003 rating decision, the Veteran was granted a 10 percent rating for his chronic right knee strain with degenerative joint disease under Diagnostic Code 5010, applicable to arthritis effective October 29, 2002.  

As noted, the Veteran underwent a total left knee replacement on September 10, 2014.  A June 2015 rating decision granted a 100 percent rating under Diagnostic Code 5055, applicable to knee prosthesis, effective September 10, 2014.  38 C.F.R. § 4.71a.  Under that Diagnostic Code, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent rating for his left knee from September 10, 2014, to October 31, 2015.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran was assigned that minimum 30 percent rating effective November 1, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.   With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators should rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula) or assign the minimum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6.   Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § § 4.2, 4.6.

Diagnostic codes pertaining to limitation of motion and the diagnostic code pertaining to instability of a knee may be rated separately and rating a knee disability under those codes does not amount to pyramiding, where a compensable level of disability is shown under each diagnostic code.  Separate ratings can be awarded for limitation of flexion and limitation of extension where the criteria for a compensable rating are met for each limitation.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998). 

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability. Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14. 

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service connected right knee disability does not warrant a schedular rating in excess of 10 percent at any time prior to September 10, 2014. 

During the relevant time period at issue, as described, the Veteran had flexion limited to no less than 90 degrees and extension was normal at 0 degrees at all of the examinations of record.  Put another way, extension limited to 10 degrees and flexion limited to 45 degrees simply was not shown.  As such, an increased rating is not warranted based on limitation of motion.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261. 

In reaching this conclusion, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.   Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, while the Veteran reported experiencing pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran at times reported pain during range of motion testing, the May 2003 and August 2004 VA examiners of record specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain at the May 2003 VA examination.  That is, pain was not shown to functionally limit motion to such a degree that a higher rating would be warranted.  While the March 2006 VA examiner noted that the Veteran lost 20 degrees of motion after repetitive testing, flexion would still have been to 110 degrees and would not have warranted a rating in excess of 10 percent.  Consequently, pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.

The Board has also considered whether an increased rating is warranted under any other potentially relevant Diagnostic Codes. 

The Board has also considered whether an increased rating is warranted under Diagnostic Code 5257.  However, there is no objective evidence of recurrent subluxation or lateral instability.  There was no instability of any of the ligaments of the right knee at the 2003, 2004, or 2006 VA examinations of record or by Dr. Endicott, nor was recurrent instability reported by any of the examiners.  Consequently, an increased rating is not warranted for the Veteran's right knee under Diagnostic Code 5257. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

In this case, the Veteran was not diagnosed with a torn (dislocated) meniscus in his right knee and he was not shown to have had the meniscus in his right knee excised.  At the May 2015 VA examination, the examiner noted that the Veteran had never had a meniscus condition.  Consequently, a separate rating is not warranted for the right knee under either Diagnostic Code 5258 or 5259. 

The only other Diagnostic Codes pertaining to the knee are Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibula and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these Diagnostic Codes as none of these conditions have been shown. 

Hence, the Veteran's current disability picture most nearly approximates a 10 percent schedular rating for right knee degenerative joint disease prior to September 10, 2014, and therefore a higher schedular rating prior to that date is denied.

Since November 1, 2015, the only relevant evidence of record consists of the May 2015 VA examination.  Although this examination was performed prior to the effective date of the 30 percent rating, the Veteran has not indicated that his disability has increased in severity since the May 2015 examination.  Moreover, he was examined many months following the right knee arthroscopy.  Consequently, the examination is adequate for rating the right knee since November 1, 2015.  

With regard to whether a rating in excess of 30 percent is warranted under Diagnostic Code 5055, the examiner's findings are tantamount to intermediate degrees of residual weakness, pain, or limitation of motion even during flare-ups.  The examiner did not indicate that the Veteran had severe degrees of residual weakness, pain, or limitation of motion at the examination.  Rather, when asked to quantify the Veteran's right knee symptomatology, the examiner concluded that he had intermediate degrees of residual weakness, pain, or limitation of motion.  Consequently, a rating in excess of 30 percent is not warranted since November 1, 2015 under Diagnostic Code 5055.

With regard to whether an increased rating is warranted under Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula), knee ankylosis and impairment of the tibia and fibula were not found at the examination.  Consequently, higher ratings are not warranted under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.

Although extension was limited to 15 degrees, this finding is tantamount to a rating of 20 percent.  After repetitive testing, the Veteran achieved 10 degrees of extension which is tantamount to only a 10 percent rating.  Consequently, repetitive testing did not result in any increase in any functional loss, and does not provide a basis for a rating in excess of 30 percent.  Mitchell v. Shinseki, 25 Vet. App. 32, 43; see 38 C.F.R. § 4.40.  

Finally, there was no evidence of recurrent subluxation or lateral instability in order to award a separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.   

Hence, the Veteran's current disability picture most nearly approximates a 30 percent schedular rating for status post right total knee replacement since November 1, 2015, and therefore a higher schedular rating since that date is denied.

B.  Lumbar Spine

For historical purposes, the Veteran submitted a claim for entitlement to service connection for a lumbar spine disability in October 2002.  In a July 2003 rating decision, the Veteran was granted service connection for chronic lumbosacral strain with multilevel degenerative disc disease and assigned a 10 percent rating pursuant to Diagnostic Codes 5293-5292 effective October 29, 2002.  38 C.F.R. § 4.71a.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a June 2015 rating decision, a 20 percent rating was assigned for chronic lumbosacral strain with multilevel degenerative disc disease pursuant to Diagnostic Codes 5243-5242 effective May 11, 2015.  38 C.F.R. § 4.71a.  The Board notes that a separate 10 percent rating has been assigned for right lower extremity radiculopathy pursuant to Diagnostic code 8520.  38 C.F.R. § 4.124a.  The Veteran was provided appellate rights in conjunction with that grant and informed that if he did not agree with the rating assigned that he should appeal.  However, the Veteran did not perfect an appeal the rating for radiculopathy to the Board and as such it is not the subject of this appeal.

At a May 2003 VA examination, the Veteran reported dull to sharp pain with radiation to the bilateral buttocks aggravated at times with lifting any weight more than forty pounds, sitting more than forty-five to sixty minutes, or bending.  He was unable to run, jump, or play sports.  Physical examination of the lumbar spine revealed normal lordosis.  The Veteran demonstrated flexion to 70 degrees, hyperextension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees with pain.  Deep tendon reflexes were positive 2.  The examiner diagnosed the Veteran with chronic lumbosacral strain with multilevel degenerative disc disease.

At an August 2004 VA examination, the Veteran reported limits in his ability to function because of his back.  He used Motrin on a daily basis and Vicodin two times a week for flare-ups of knee or low back pain.  He reported daily pain any time when he was working and minimal pain on the weekends.  He had flare-ups of back pain up to three times a week depending on the requirements of his work.  His standing was limited to a half hour, sitting limited to a half hour, and lifting limited to between 50-75 pounds because of back pain.  He did not wear a back brace.  He denied any alteration in bowel or bladder function.  He described his back pain as dull to sharp radiating to the gluteal areas bilaterally.  He noted that bending and heavy lifting increased back pain.  He reported that he did not run, jump, or participate in impact sports due to back pain.  He stated that he had to ask for assistance in performing his job due to his back and knee disabilities.   Physical examination revealed that the Veteran ambulated without assistive devices.  The spine had normal curvatures and was nontender to palpation.  Flexion was to 90 degrees without pain, extension to 15 degrees without pain, rotation to 40 degrees bilaterally without pain, and lateral bending to 30 degrees bilaterally without pain.  The examiner diagnosed mild degenerative disc disease at L1 to L2 with degenerative joint disease and degenerative disc disease at L5 to Sl.  The examiner indicated that the Veteran's function was limited by pain.  

At a March 6, 2006, VA examination, the Veteran stated that he used various medications including Vicodin, Tylenol, Ibuprofen, Excedrin, and Celebrex to control his low back pain and right knee pain.  The Veteran reported worsening pain to his mid-to-low back and flare-ups of severe pain at least 3-4 times a week.  Each episode lasted for a couple of days until he took pain medication and rested.  The Veteran denied any surgical intervention or receiving any physical therapy for his back pain, but he stated that he was prescribed multiple pain medications as well as muscle relaxants with some improvement in the back pain.  He reported stiffness, spasm, and lack of endurance due to the back pain.  He denied any incapacitating episodes related to back pain requiring complete bed rest as prescribed by or supervised by his primary care provider in the last 12 months.  As to the effect on his current employment and daily activities, the Veteran was currently medically retired and not working.  Physical examination of the lumbar spine revealed normal lordosis.  Range of motion testing revealed flexion to 70 degrees, hyperextension to 30 degrees, lateral flexion and lateral bending to 30 degrees bilaterally, and bilateral rotation to 40 degrees with pain and grimacing with onset of pain from the beginning to the end of the range of motion.  On repetitive motion, the Veteran lost 10 degrees in each of the ranges of motion listed above, including forward flexion, hyperextension, bilateral bending, and bilateral rotation primarily due to pain and to a lesser extent to weakness, fatigability, and lack of endurance.  Neurologic examination revealed that the Veteran had an antalgic gait and he ambulated with no assistive devices.  Romberg and Babinski were negative.  Motor strength was 5/5.  Sensory function was intact below the waist and deep tendon reflexes were 2+ below the waist.  The examiner diagnosed mild multilevel degenerative disk disease of the lumbosacral spine.

Post-service treatment reports from Luke Air Force Base included September 2006 x-rays of the lumbar spine which revealed mild degenerative changes in the lumbar spine.  

At a May 2015 VA examination, the Veteran was diagnosed with degenerative disc disease and radiculopathy.  The Veteran reported worsening back pain over the years.  He reported flare-ups of back pain with an inability to stand, walk, sit for prolonged periods of time, climb ladders or stairs, kneel, run, bend, lift objects greater than thirty pounds, or participate in leisure sports activities.  Range of motion testing revealed forward flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees or more, and right and left lateral rotation to 30 degrees or more.  There was no change in the ranges of motion following repetitive-use testing.  There was no localized tenderness or pain in palpation of joints/soft tissue.  There was guarding or muscle spasm of the thoracolumbar spine.  The Veteran ambulated with an antalgic gait due to a right knee replacement.  There was normal spinal contour.  During flare-ups there was an additional loss of 5 degrees on forward flexion, extension, right and left lateral flexion, and right and left lateral rotation.  There was no other functional loss during flare-ups and repeated use of the joint.  There was no ankylosis of the spine.  Reflex and sensory examination was normal.  Straight leg raising was positive on the right and negative on the left.  The Veteran had moderate intermittent and dull pain and numbness in the right lower extremity and no pain or numbness in the left lower extremity.  The examiner assessed the Veteran with moderate radiculopathy of the right sciatic nerve.  No other objective neurologic abnormalities were reported or found.  There was no report of any incapacitating episodes requiring bedrest prescribed by a physician.  Lumbar lordosis was noted to be preserved with no acute fractures or subluxations identified and degenerative changes were appreciated.  Soft tissues appeared normal.  The examiner indicated that the Veteran's lumbar spine disability limited prolonged exercises including running, jumping, and weight lifting as well as bending and twisting of the back.  The examiner indicated that the Veteran's diagnosis had changed in that he currently showed signs of radiculopathy of the right lower extremity.  

Initially, the Board notes that the regulations for rating disabilities of the spine were revised during the pendency of the appeal.  

The amendment pertaining to general diseases of the spine became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Rating criteria for diseases of the spine in effect at the time the Veteran's claim was filed provided the following.  Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 10 percent rating is assigned for slight limitation of motion, a 20 percent rating is assigned for moderate limitation of motion, and a 40 percent rating is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

The rating schedule applied under the pre-September 2003 criteria does not define a normal range of motion for the lumbar spine; however, the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a noncompensable (0 percent) rating when manifested by slight subjective symptoms only.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under Diagnostic Code 5289, a 40 percent rating is warranted for favorable ankylosis of the lumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Effective on September 26, 2003, the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003). 

Under the provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. §4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

A 10 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003). 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect since September 26, 2003:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. §4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. §4.71a, Diagnostic Code 5243. Diagnostic Code 5243 replaced Diagnostic Code 5293, but did not change the language.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85   (1997).

Consideration of the rating criteria for rating spine disabilities in effect at the time the Veteran's claim was received:

For the time period prior to May 11, 2015, the weight of the competent and credible evidence shows that the Veteran's service connected chronic lumbosacral strain with multilevel degenerative disc disease more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5292, which is assigned for slight limitation of motion.  In this regard, the Veteran demonstrated no worse than 70 degrees of flexion at the relevant examinations of record (in May 2003 and March 2006) and no worse than 15 degrees of extension at one examination (in August 2004); at all other times extension was full to 30 degrees.  Bilateral lateral flexion and bilateral lateral rotation was to 30 degrees or greater at the relevant examinations of record.  These findings are tantamount to no more than slight limitation of motion.  Additionally, the Veteran was not observed to have any additional loss of motion after repetitive motion at the May 2003 and August 2004 examinations.  While the March 2006 VA examiner indicated that the Veteran lost 10 degrees of motion in each of the ranges of motion following repetitive motion, the Veteran still had more than half of the normal range of motion of flexion (60 degrees) as well as only slight loss of motion on extension (20 degrees) and on bilateral flexion (20 degrees).  While the Veteran had 10 degrees of loss of motion on bilateral lateral rotation, even considering this loss, the Veteran had normal bilateral lateral rotation (30 degrees).  38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Consequently, these findings are tantamount to no more than slight limitation of motion.    

Additionally, the Veteran has never been shown to have been prescribed bed rest by a physician during the course of his appeal.  As such a rating in excess of 10 percent is not warranted under Diagnostic Code 5293.  

The Board has also considered whether an increased rating is warranted under Diagnostic Code 5295 pertaining to lumbosacral strain.  However, the relevant examinations of record in 2003, 2004, and 2006 do not substantiate findings of muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in standing position.  Additionally, there was no suggestion in the medical evidence of record that the lumbosacral strain was severe.  Consequently, a rating in excess of 10 percent is not warranted under this diagnostic code.  

For the time period since May 11, 2015, the weight of the competent and credible evidence shows that the Veteran's service connected chronic lumbosacral strain with multilevel degenerative disc disease more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5292, which is assigned for moderate limitation of motion.  In this regard, while flexion was limited by 50 degrees and extension was limited by 20 degrees, bilateral lateral flexion and bilateral lateral rotation were normal.  These findings are tantamount to no more than moderate limitation of motion.  Moreover, while the Veteran reported pain on range of motion testing, there was no additional loss of motion after repetitive testing.  38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   Consequently, these findings are tantamount to no more than moderate limitation of motion.    

Additionally, the evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician during the course of his appeal.  Further, he was not noted to have radiculopathy of his low back disability until May 11, 2015, when he was diagnosed with right lower extremity radiculopathy.  As noted, a separate rating has been assigned for this disability.  As such a rating in excess of 10 percent is not warranted under Diagnostic Code 5293.  

The Board has also considered whether an increased rating is warranted under Diagnostic Code 5295 pertaining to lumbosacral strain.  However, severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion was not shown on examination.  Consequently, a rating in excess of 20 percent is not warranted under this diagnostic code.  

With regard to Diagnostic Code 5289, the Veteran's lumbar spine disability has not been manifested by favorable or unfavorable ankylosis at any time.  Consequently, increased ratings are not warranted for the period prior to May 11, 2015, or since that time under this diagnostic code.  

Consideration of the revised rating criteria for rating spine disabilities

Prior to March 6, 2006, the weight of the competent and credible evidence shows that the Veteran's service connected chronic lumbosacral strain with multilevel degenerative disc disease more closely approximates the criteria for a 10 percent rating.  The Veteran's lumbosacral strain was manifested by flexion to no worse than 70 degrees (at the March 2003 VA examination) and the combined ranges of motion were 220 degrees at the March 2003 VA examination and 245 degrees at the August 2004 VA examination.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown.  Moreover, although pain was noted on range of motion testing in March 2003, no pain was reported on range of motion testing at the August 2004 VA examination.  Moreover, even considering pain, there was no additional loss of motion on repetitive testing at the March 2003 VA examination and hence no additional functional loss.  38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Consequently, these findings are tantamount to no more than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Additionally, the Veteran never had a period of bed rest prescribed by a physician and as such there is no basis upon which to award a rating in excess of 10 percent under Diagnostic Code 5243 based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For the period since March 6, 2006, a rating of 20 percent and no more is warranted.  At the March 2006 VA examination, the Veteran had flexion of 70 degrees and a combined range of motion of 240 degrees.  However, following repetitive motion, the Veteran lost 10 degrees in each range of motion.  Consequently, the Veteran had only 60 degrees of flexion and a combined range of motion of 180 degrees following repetitive use.  These findings are tantamount to a rating of 20 percent.  At the May 2015 VA examination, the Veteran had flexion to 40 degrees and a combined range of motion of 170 degrees.  Even considering the examiner's report of a loss of 5 degrees of flexion during a flare-up, the Veteran still did not meet the criteria for a rating of 40 percent which requires flexion functionally limited to no more than 30 degrees.  Consequently, the Veteran does not warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Additionally, the Veteran never had a period of bed rest prescribed by a physician.  Further, he was not noted to have radiculopathy of his low back disability until May 11, 2015, when he was diagnosed with right lower extremity radiculopathy.  As noted, a separate rating has been assigned for this disability.  As such a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.

C.  Extraschedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported right knee symptomatology primarily included pain and some limited motion prior to his right knee arthroplasty and intermediate degrees of residual weakness, pain, and limitation of motion symptoms, all of which is contemplated by the rating criteria.  His lumbar spine disability was manifested by pain and limited motion which are also contemplated by the rating criteria.  The Board acknowledges the Veteran's use of assistive devices such as a cane during the course of this appeal.  However, as finder of fact, the Board ultimately finds that the Veteran's service connected right knee and back disabilities are not so unique or unusual as to require referral for extraschedular consideration, even acknowledging the Veteran's occasional need for a cane and in spite of the difficulty his service connected disabilities cause with walking, sitting, and standing.  Looking to the schedular ratings that have been assigned, the Board notes that the compensable ratings that have been assigned for both disabilities are based primarily on pain, but the applicable case law and VA regulations, while not specifically including pain in the relevant Diagnostic Codes, indicate that functional limiters such as pain should be considered in determining how the Veteran's range of motion is impacted.  In so doing, the Board is effectively considered the Veteran's right knee and back symptomatology within the confines of the schedular rating that is assigned.

Additionally, the use of a cane would be expected if a person was experiencing significant pain or instability in a joint of the lower extremity. That is, it is not a unique or unusual result of lower extremity disabilities.  Moreover, the use of an assistive device or cane is not a "symptom" of the Veteran's back or knee disability; rather, it is the result of symptoms such as pain.  In other words, the Veteran uses a cane because of pain in his right knee and back, but pain is a symptom that is specifically contemplated by the schedular rating criteria. The same is true with limitations as to walking, sitting, or standing.  The Veteran has difficulty standing and walking because of an increase in pain.  Here, there are higher schedular ratings that would take into account increased pain and/or instability.  As such, even though the Veteran does use a cane, and has trouble with walking, standing and sitting, the schedular rating criteria reasonably describe his symptomatology.  Consequently, the symptoms associated with the Veteran's right knee and lumbar spine disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria.  Thus, the Board finds that the ratings assigned for the right knee and lumbar spine disabilities reasonably describe the Veteran's disabilities at issue.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.

III.  Service Connection - Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that he has hearing loss as a result of his active military duty. 

The Veteran's DD-214 reflects that his military occupation specialty (MOS) was a plumbing technician and a plumbing specialist.  

A review of the Veteran's service treatment records reflect that the Veteran underwent an examination in October 1965 which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
0
0
10
10

The Veteran underwent an examination in August 1968 which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
15

The Veteran underwent a periodic examination in January 1973 which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
20
20
15
25
35

The Veteran underwent a periodic examination in January 1979 which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
15
0
15
35

At a May 2003 VA audiological examination, the Veteran reported that he was military noise exposure to jet engines, hammering on a metal table, horns, and whistles.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
35
LEFT
15
15
5
50
55

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss which was mild on the right and moderate on the left.  The examiner opined that the Veteran's hearing loss was as likely as not due to noise exposure in the Air Force based on the Veteran's history and configuration of his audiogram.  

VA treatment reports dated in July 2003 reflect that the Veteran reported progressive hearing loss, left worse than right.  He reported military noise exposure to jet engines, hammering on metal tables, horns, whistles, and plumbing (hammering and drilling).  He was assessed with asymmetric sensorineural hearing loss left worse than right.  At a February 2004 audiological evaluation, the Veteran reported no change in his medical history since his last hearing evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
35
LEFT
15
5
5
50
55

He was assessed with bilateral moderate high frequency sensorineural hearing loss.  The examiner opined that hearing loss is as likely as not due to noise exposure in the Air Force based on the Veteran's case history and configuration of the audiogram.  In June 2004, the Veteran was assessed with noise induced hearing loss pattern, static.  

At an August 2004 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
10
15
45
LEFT
-
10
15
50
65

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss which was mild on the right and moderate on the left.  The examiner reviewed the claims file and opined that it is more likely than not that the Veteran's right ear hearing loss was not related to service because the right ear was normal at the Veteran's discharge from service.  

At a May 2015 VA audiological examination, the Veteran reported military noise exposure to jet engines, jack hammers, weapons fire, grenade simulators, and hammers banging on metal tables.  No post-military noise exposure was reported by the Veteran.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
50
70
LEFT
30
50
60
75
65

Speech recognition scores were 100 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or as a result of an event in military service.  The examiner's rationale was that the Veteran's left ear was service connected for hearing loss.  

The medical evidence of record reflects that the Veteran has a current diagnosis of sensorineural hearing loss per VA standards based on audiometric testing obtained in 2004 and 2015.  Moreover, while the 2004 VA examiner provided a negative nexus with regard to the Veteran's right ear hearing loss, the other medical opinions of record indicate that the Veteran's hearing loss is related to his military service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of hearing loss and his exposure to acoustic trauma in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Review of the Veteran's service treatment records reflects a slight shift in hearing thresholds during the Veteran's active service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current right ear hearing loss and active military service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for chronic right knee strain with degenerative joint disease prior to September 10, 2014, and entitlement to an initial rating in excess of 30 percent for status post right total knee replacement since November 1, 2015, is denied.

An initial rating in excess of 10 percent for chronic lumbosacral strain with multilevel degenerative disc disease prior to March 6, 2006, is denied.  

A rating of 20 percent (and no more) for chronic lumbosacral strain with multilevel degenerative disc disease is granted, effective since March 6, 2006, subject to the laws and regulations governing the award of monetary benefits.

Service connection for right ear hearing loss is granted.  






REMAND

In this case, the Board is granting service connection for right ear hearing loss.  The Veteran previously disagreed with the rating assigned for his left ear hearing loss, perfecting the appeal of that issue to the Board.  While a contemporaneous examination is of record, because the Board is granting service connection for hearing loss in the right ear, the Veteran is now service connected for hearing loss in both ears.  And, because a rating for hearing loss is considerably different when both ears are service connected, than when one ear is service connected, the issue of a compensable rating for bilateral hearing loss must be remanded so that the AOJ may consider the issue of a compensable rating for bilateral hearing loss in the first instance.

In this case, the Veteran was granted a TDIU effective September 15, 2006.  However, a December 2005 statement from the Veteran's private physician Dr. Endicott indicated that the Veteran was substantially incapacitated for the performance of his usual duties as a plumber due to his service connected right knee disability as of June 2005.  Consequently, the Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As of June 2005, the Veteran did not meet the schedular criteria for a TDIU.  Because the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a), his claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  However, the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service; thus, the Board may only consider whether referral to those officials is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board finds, therefore, that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular TDIU rating is warranted prior to September 15, 2006.

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating for the bilateral hearing loss, and effectuate the grant of the 20 percent rating for the Veteran's back from March 6, 2006.

2.  If the assigned rating does not cause the Veteran's combined evaluation to reach 70 percent prior to September 15, 2006, refer the Veteran's claim of entitlement to a TDIU to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular TDIU evaluation prior to September 15, 2006.   

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


